Citation Nr: 0518385	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L4-L5 and L5-S1, with radiculitis, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran served on active military service from January 
1969 to August 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO, in 
pertinent part, assigned a 40 percent rating for the service 
connected low back disability.  The veteran perfected an 
appeal as to the assigned rating for the low back disability.

This case was previously before the Board and, in November 
2003, it was remanded to the RO for further development.  
While in remand status the disability evaluation for the 
service-connected low back disorder was increased from 40 
percent to 60 percent disabling.  The case has since been 
returned to the Board and is now ready for appellate review. 


FINDING OF FACT

The veteran's low back disorder is manifested by severe 
limitation of motion, and moderate incomplete paralysis of 
the sciatic nerve and is productive of pronounced impairment.  

CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
60 percent for degenerative disc disease at L4-L5 and L5-S1, 
with radiculitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2001 
and 2002); 38 C.F.R. § 4.124(a), Diagnostic Codes 5243, 8520 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 2001 statement 
of the case and a supplemental statement of the case dated in 
March 2005.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in October 2001 and May 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the October 2001 and May 2004 VCAA letters were 
mailed to the veteran subsequent to the appealed rating 
decision in violation of the VCAA and the veteran was not 
specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The service medical records show that the veteran in August 
1969 sustained an injury to his lower back as a result of 
being trapped between a cable and the top of a vehicle.

On his initial post service VA examination in October 1970 
the veteran complained of intermittent low back pain.  On 
physical examination, it was noted that the only symptom 
present was back pain.  Back motion was noted to be 90 
percent of normal but painful.  Tenderness was also noted.

Service connection for a lumbosacral strain was established 
by an RO rating action dated in November 1970.  This disorder 
was rated as 10 percent disabling under Diagnostic Code 5295 
of VA's Schedule for Rating Disabilities (Rating Schedule).  
A RO rating decision in November 1975 reduced the disability 
evaluation from 10 percent to noncompensable based on an 
essentially normal VA examination of the back in October 
1975.

Private treatment records received in April 2000 in 
connection with the veteran's current claim includes 
statements from two private physicians each separately 
reporting that the veteran has been under treatment for back 
and knee pain since 1997.  A clinical record dated in 
September 1999 notes that the veteran had a severe 
exacerbation of pain in the back area radiating into the 
buttocks.  Objective examination revealed spasms in the back 
and radiological findings of minimal degeneration of the 
disc.  An MRI of the lumbar spine in September 1999 was 
interpreted to reveal an annular tear in the L4-5 discs 
without evidence of frank disc herniation or spinal stenosis.  
In January 2000 a bulging disc from L5-S1 was diagnosed.  
Bilateral sciatica was also diagnosed.  No neurological 
deficit was seen.

In March 2000, VA informed the veteran by letter that he had 
been scheduled in April 2000 for a regimen of physical 
therapy for the lower back

VA outpatient treatment records, to include physical therapy 
record, compiled between February and November 2000,show 
evaluation and treatment provided to the veteran for ongoing 
complaints of back pain radiating to the lower extremities.  
Objective examinations during this period revealed positive 
back muscle spasms, positive bilateral straight leg raising, 
and range of motion of the trunk limited in all planes with 
weakness of the back extensor muscles.  An x-ray of the 
lumbosacral spine in April 2000 was interpreted to reveal 
mild narrowing of the L5-S1 disc space with degenerative 
change in the posterior facet at that level.

On a VA examination in September 2000, the veteran was noted 
to have back pain with radiation to both legs.  He was noted 
to be on a home exercise program, to use a cane for 
ambulation, and to wear a low back support.  On physical 
examination the veteran had 0 degrees of flexion.  The 
examiner noted that the veteran refused to attempt to bend 
any further than that because of pain.  He had 15 degrees of 
right and left bending.  There were no reflex or motor 
deficits.  There was decreased sensation at S1 and L5 root in 
the right foot.  The veteran had poor heel and toe raising.  
Straight leg raising test were negative.  Degenerative disc 
disease at L4-L5 and L5-S1 with radiculitis was diagnosed.

The veteran's private physician's, Dr. B.C.H. and Dr. K. 
K.C., in questionnaires assessing the veteran impairment both 
assessed the veteran as suffering from severe radiating low 
back pain.  Dr. H. stated that the veteran's pain was 
constantly severe enough to interfere with attention and 
concentration.  It was Dr. C's opinion that the pain 
periodically interfered with attention and concentration.

In a letter dated in February 2002, a private physician, Dr. 
J. R. P., reported that he had examined the veteran in 
February 2002 and found that the veteran had some generalized 
pain on range of motion of the cervical spine as well as some 
paravertebral muscle spasm and generalized tenderness in this 
region and in the thoracolumbar spine.  He noted that the 
veteran had no marked increased pain with flexion or 
extension of either the cervical, thoracic or lumbar spine 
regions.  All motor strengths were 5/5.  Reflexes were equal 
bilaterally and +2.  Sensation was intact in both upper and 
lower extremities although the veteran had a positive 
straight left raising test bilaterally in the lower 
extremities.  

The physician noted that the veteran had both cervical and 
lumbar disc disease as well as problems with his knees and 
ongoing depression that would make it rather difficult for 
him to perform any type of gainful employment.

A computer tomography scan of the lumbar spine in March 2002, 
was interpreted to reveal mild diffuse congenital canal 
stenosis from the L2-L3 level inferiorly, which is worsened 
at the L4-L5 and L5-S1 levels by disc bulge, facet 
hypertrophy resulting in moderate canal stenosis.

On A VA orthopedic examination in June 2004, the veteran 
complained of problems with his neck and lower back.  The 
veteran said that he had developed numbness I both of his 
legs and weakness and difficulty ambulating.  The examiner 
noted that the veteran uses a walker for ambulation and wears 
a lumbosacral belt for low back support.  Examination of the 
veteran's back showed range of motion to be 20 degrees of 
flexion, 15 degrees of right and left bending, 0 degrees 
extension and 0 degrees rotation.  He had full heel and toe 
rising.  There were no reflex or motor deficits.  There was 
no weakness.  There was decreased sensation in the S1 root in 
the left lower extremity.  The veteran had a negative 
straight leg raising test.  The veteran had good gluteal 
tone.  He had left paralumbar spasm to a marked degree.  The 
examiner opined that the veteran is having neuropathy in the 
lower extremity secondary to degenerative disc disease of the 
lumbar spine.

On a VA neurological examination in June 2004, the veteran 
said that he had the onset of chronic low back pain in 1969 
and had flare-ups thereafter of once or twice a year.  He 
added that in 1998, the low back pain became chronic 
necessitating that he use a cane for ambulation and flare-ups 
became more frequent.  He said that he would occasionally 
fall due to incoordination and he experienced weakened 
movement, pain on movement and excess fatigability such that 
approximately four to five months ago, he began to use a 
walker to assist in his ambulation.  He also reported 
experiencing stress incontinence of urine over the past 
several months.  

On physical examination, the lower back revealed a loss of 
the normal lordotic curvature.  There was tenderness to 
palpation of the paraspinal musculature in the lumbar area 
left side greater than right side with mild spasm of these 
muscles.  Forward flexion of the thoracolumbar spine was 
accomplished to 30/90 degrees.  Extension was to 20/30 
degrees, and left and right lateral rotation 20/30 degrees.  
The examiner noted that the limitation of motion was due to 
induction of pain during movement.  Straight leg raising test 
were negative, bilaterally.  The veteran was able to raise on 
his heels and toes reportedly indicating good distal 
strength.  The deep tendon reflexes were 2+ and symmetrical 
at the knees, 2+ at the right ankle and 1+ at the left ankle.  
The veteran reported decrease to pin sensation from L2 
through S1 dermatones on the left side.  Multilevel 
degenerative disc and bone disease involving the lumbar spine 
with likely as not likely a left side radiculopathy.

Analysis

Disability evaluations are determined by the application of 
the aforementioned VA Rating Schedule.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Slight limitation of motion of the lumbar spine warrants a 
10 percent rating and moderate limitation of motion warrants 
a 20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that a 40 percent 
rating is the maximum rating available under Diagnostic 
Code 5295.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating for intervertebral disc 
syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.   A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
under the rating criteria effective prior to September 2002.  
The only higher rating that could be assigned is a 
100 percent under Codes 5285, 5286, which would require 
residuals of fracture of the vertebrae requiring cord 
involvement, and the veteran be bedridden, or recurring leg 
braces or complete ankylosis with marked deformity and 
involvement of major joints or without joint involvement 
(Bechterew type).  See 38 C.F.R. § 4.71a, Codes 5285, 5286.  
The veteran does not manifest such symptoms.

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Board also recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling 
must be considered, however, the Court has held that such 
consideration is not required when the current rating is the 
maximum disability rating for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
veteran's 60 percent rating under Diagnostic Code 5293 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted in this 
case. 

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 60 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  With respect to the orthopedic 
impairment, the record shows that the veteran has severe 
limitation of motion of the lumbar spine, warranting the 
maximum 40 percent rating under Diagnostic Code 5292. 

Here we note that when examined by VA in September 2000 the 
veteran refused to  forward flex the lumbar spine because of 
pain.  However, forward flexion and extension of the lumbar 
spine was accomplished on private examination in February 
2002 with no marked increased pain.  On VA orthopedic 
examination in June 2004, lumbar spine motion was 
considerably reduced and was possible to only 20 degrees with 
pain.  A VA neurological examination that same month found 
that the veteran had improved range of motion with forward 
flexion to 90 degrees and extension to 30 degrees albeit with 
pain.

In terms of the neurological manifestation, the veteran has 
been found on both VA examination in September 2000 and June 
2004 to have radiculopathy in the lower extremity primarily 
on the left side with some sensory deficits.  The most 
appropriate neurologic code under which to evaluate the 
veteran's neurological deficits is Diagnostic Code 8520, for 
impairment of the sciatic nerve.  

On VA examination in September 2000 and June 2004, 
neurological examination showed negative straight leg raising 
test with no reflex or motor deficits.  When examined in 
September 2000, there were sensory changes and radiculitis.  
Left side radiculopathy was also noted on VA examination in 
June 2004 as well as indications of decreased sensation.  The 
Board observes that the medical evidence shows no more than 
moderate incomplete paralysis of the sciatic nerve and as 
such, a 20 percent rating is assignable under Code 8520.

With reference to the version of Diagnostic Code 5293, 
effective September 2002, if orthopedic manifestations of the 
veteran's low back disorders are rated 40 percent (based on 
severe limitation of motion) and the neurological 
manifestations are rated 20 percent (based on moderate 
incomplete paralysis of the sciatic nerve), the result of the 
combined rating table of 38 C.F.R. § 4.25 is a combined 
rating of 50 percent (when converted and adjusted to the 
nearest number divisible by 10).  So even by this method, a 
rating higher than the current 60 percent for the veteran's 
low back disability under the diagnostic criteria effective 
September 2002 is not warranted.  

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5243, effective September 2003, 
we find that there is no evidence that the veteran suffers 
from either unfavorable or favorable ankylosis of any of the 
spinal segments.  (See Note 5 of Diagnostic Code 5243, 
effective September 2003).  As noted above, the veteran on VA 
examinations in June 2004 demonstrated forward flexion of 20 
and 90 degrees, thus warranting no more than a 40 percent 
rating under Diagnostic Code 5243 for functional 
restrictions.  Note (1) of Diagnostic Code 5243 provides a 
separate evaluation for the veteran's associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  

Thus, for the reasons noted in the discussion above, the 
veteran is entitled to a 20 percent disability rating under 
Diagnostic Code 8520 for the neurologic abnormality 
objectively demonstrated by his service-connected low back 
disorder.  However, consideration of the current criteria for 
evaluating intervertebral disc syndrome also does not entitle 
the veteran to a disability evaluation in excess of that 
currently assigned.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
of the veteran's chronic low back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An increased rating for degenerative disc disease at L4-L5 
and L5-S1, with radiculitis is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


